Citation Nr: 1108442	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318. 

3.  Eligibility to Dependent's Educational Assistance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.  The appellant claims as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in July 1999.  The immediate cause of death was listed a cardiomyopathy and multiple myeloma.  Myelodysplasia was listed as another significant condition.  

2.  At the time of death, the Veteran was not service connected for any disability. 

3.  Cardiomyopathy and multiple myeloma were not manifest during service or within a year of separation from service.  

4.  The Veteran was not exposed to herbicides in service.  

5.  The Veteran's cause of death was unrelated to service or a service connected disability.  

6.  The appellant submitted an application for DIC benefits in September 2002.

7.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service- connected disability that was rated totally disabling by a schedular or unemployability rating for a period of ten years immediately preceding his death.

8.  The Veteran was not in receipt of a permanent and total service-connected disability rating at the time of his death nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2010).

3.  Eligibility for Dependents' Educational Assistance is not established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2010); 38 C.F.R. 3.807 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in May 2003.  However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected. Hupp, 21 Vet. App. at 352-53.  Although the appellant was not provided with such notice, we note that the Veteran was not service connected for any disability during his lifetime.  As such, we find that the notice sent to the appellant was adequate and compliant with VCAA.  
VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the Veteran's service treatment records have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

All known and available records relevant to the issues on appeal have been obtained and are associated with the claims files.  Thus, VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claims.



LEGAL CRITERIA and ANALYSIS 

Cause of Death

The veteran who had a service-connected disability that was the principal or contributory cause of his death, which occurred after December 31, 1956, may be eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to establish service connection for the cause of the veteran's death, the evidence must establish that the service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardiovascular renal disease to include hypertension, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Additionally, certain chronic diseases, such as tumors, malignant, or of the brain or spinal cord or peripheral nerves, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The appellant has appealed the denial of service connection for the cause of death.  After review of the record, the Board finds against the claim.  

The Board finds that service connection for the cause of death is not warranted.  In this regard, the Board notes that there is no showing that a service-connected disability was the principal or contributory cause of his death.  At the time of his death, the Veteran was not service connected for any disability.  The July 1999 death certificate cited the immediate cause of death was cardiomyopathy and multiple myeloma.  The death certificate notes an onset approximately 15 months prior to death.  Myelodysplasia was listed as another significant condition.  As such, the Board finds that the Veteran had no service connected disability at that time of death much less one that was the principal or contributory cause of his death. 

In deciding a claim for service connection for the cause of the Veteran's death, the Board must also consider whether the disability that caused the Veteran's death, cardiomyopathy and multiple myeloma, may be service connected.  The appellant has also asserted that the Veteran's cardiomyopathy and multiple myeloma was the result of exposure to Agent Orange during basic training in Fort Ord, CA.  As explained below, the Board finds against this claim.  

Service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era or in the Korean DMZ.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Initially, we note that although the Veteran had multiple myeloma during his lifetime and that such is subject to herbicide presumptive service, there is no showing or contentions that he served in Vietnam.  Rather, the appellant argues that the Veteran was exposed to herbicides while in basic training in Fort Ord, CA.  

Via various statements, the appellant has related that the Veteran was exposed to various chemicals and pollutants while in service.  She stated that he was stationed in Fort Ord, CA for at least his basic training, if not longer.  She related that Fort Ord was known to have a lot of contamination in the ground and everywhere. According to the appellant, she was not aware of any other Agent Orange that the Veteran was exposed to other than at Fort Ord and that he was exposed to Agent Orange as they sprayed it all over the base, to include the weeds.  The appellant submitted electronic information on Superfund Site Progress Profile Fort Ord.  Here, the appellant has not established a factual foundation of the Veteran's exposure to Agent Orange or any other particular contaminant.

Despite her contentions, we note that it has been determined that there was no use, testing, or storage of herbicides at Fort Ord, CA.  In a June 2008 communication, J.S., C & P Policy staff, related that he reviewed a listing of herbicide use and test sites outside of Vietnam provided to their office by the Department of Defense (DoD).  The list contained 71 sites within the U.S. and in foreign countries were herbicide/Agent Orange use or testing was acknowledged.  He noted that the DoD list did not show any use, testing, or storage of herbicides at Fort Ord, CA.  Furthermore, he stated that the claim did not fit any Agent Orange facts that he was aware of and that herbicides were developed through Ft. Deitrick, MD and tested in the early 1960s at locations simulating Vietnam vegetation.  It was noted that Fort Ord was not similar to Vietnam.

In November 2008, USASCRUR reported that the U.S. Army historical records available to them, did not document the spraying, testing, transporting, storage or usage of Agent Orange at Fort Ord, CA.  It was noted that they also reviewed the DoD listing of herbicide spray areas and test sites outside of the Republic of Vietnam, Fort Ord was not a listed location.  Therefore, they were unable to document that the Veteran was exposed to Agent Orange while stationed at Fort Ord, CA.  

In light of the above, we find that it has not been shown that the Veteran was exposed to herbicides in service.  We recognize that the appellant has submitted information on Superfund Site and Fort Ord.  However, the information submitted is not specific to the Veteran and the findings were not based on the Veteran's particular history and circumstances.  We also acknowledge that, in October 2003, Dr. B stated that the Veteran was her patient who died in 1999 of multiple myeloma.  She stated that multiple myeloma had several known and suspected environmental and occupational causes.  It appears, she stated, that the Veteran had exposure to petroleum based and other environmental contaminants during service at Fort Ord, CA.  She opined that it seems possible that these exposures may have contributed to his developing multiple myeloma.  However, we note that there is no showing of herbicide exposure in service to support her opinion.  Equally important, she does not provide any proof of any other exposure during service.  At best, there is a statement that the Veteran could have been exposed to something during service.  The statement is remarkably non-specific and does not establish proof of any exposure.

Furthermore, the Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. B's use of the word "may" renders her opinion speculative at best and does not establish that the Veteran was indeed exposed to herbicides or other contaminant in service.  As such we find that the appellant has not submitted competent evidence establishing that the Veteran had herbicide exposure in service.  We also note that cardiomyopathy and myelodysplasia are not disease subject to presumptive service connection.  

The Board also finds that service connection is not otherwise warranted.  In this regard, post service treatment records show a history of cardiomyopathy and myeloma dating back to May 1998.  Multiple myeloma for 6-8 months probably and "stiff heart" presumably amyloid deposition associated with myeloma was noted in October 1998.  It was noted that the Veteran had been under treatment for his myeloma for the last couple of months and that in May of that year he noticed that he was having chest pressure, difficulty breathing and leg swelling.

According to the death certificate, the Veteran's death was caused by cardiomyopathy and multiple myeloma which had its onset approximately 15 months prior to his death.  The Veteran separated from service in 1959, about 40 years prior to being diagnosed.  The evidence reveals that cardiomyopathy and multiple myeloma were not shown during service but decades after separation.  Myelodysplasia is also not shown during service but decades after separation.  

In sum, the record is devoid of a showing that the Veteran's death was caused by service or a service connected disability.  No competent evidence has been presented showing that the death causing cardiomyopathy, multiple myeloma, and/or myelodysplasia were related to service.   There is also a lack of showing of exposure to herbicides or other contaminant in service.  The evidence is against the grant of service connection for the cause of death.  Rather, the evidence establishes that the fatal disease processes were first manifest decades after service and that there is no relationship to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

DIC under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions in recent years. Clarification has been provided by decisions from the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix (citation omitted), was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id. The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening- "hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran died in July 1999 and the appellant's claim was filed in September 2002.  At the time of his death, the Veteran was not service connected for any disability.  As such, he had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death or a disability that was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty.  

In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the requirements of 38 C.F.R. §  1318 are not met.  Entitlement to these benefits must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Dependent's Educational Assistance  

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

The Veteran received an honorable discharge from active military service.  He was not on active duty at the time of his death.  He also was not in receipt of a permanent total service-connected disability, and did not die as a result of a service-connected disability.  Accordingly, Survivors' and Dependents' Educational Assistance, pursuant to the provisions of Chapter 35, Title 38, United States Code, is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 is denied.

Eligibility for Survivors' and Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


